NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         February 26, 2015

      Hon. Scott P. Jones                          Hon. Moises R. Hernandez
      Brock Person Guerra Reyna                    Hernandez Law Firm
      17339 Redland Rd.                            P. O. Box 2999
      San Antonio, TX 78247                        Harlingen, TX 78551
      * DELIVERED VIA E-MAIL *
                                                   Hon. Roger W. Hughes
      Hon. Jacqueline M. Stroh                     Adams & Graham
      Attorney at Law                              134 E. Van Buren, Suite 301
      10101 Reunion Place, Suite 600               P. O. Drawer 1429
      San Antonio, TX 78216                        Harlingen, TX 78551
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-12-00583-CV
      Tr.Ct.No. 2006-CPC-92-B
      Style:    IN THE ESTATE OF MARIO GONZALEZ LIRA


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: County Court at Law No. 2
           Hon. Sylvia Perez, Cameron County Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)